Case 2:13-cv-14695-MFL-LJM
              Case: 19-1745 ECF
                             Document:
                                No. 2476-1filedFiled:
                                               07/11/19
                                                      07/11/2019
                                                           PageID.11456
                                                                  Page: 1 Page 1 of 2 (1 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE              Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988            www.ca6.uscourts.gov




                                                 Filed: July 11, 2019




 Mr. David Louis Moffitt
 Law Office
 30800 Telegraph Road
 Suite 1705
 Bingham Farms, MI 48025

                      Re: Case No. 19-1745, In re: Omar Pouncy
                          Originating Case No. : 2:13-cv-14695

 Dear Mr. Moffitt,

    The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Ryan E. Orme
                                                 Case Manager
                                                 Direct Dial No. 513-564-7079

 cc: Mr. David J. Weaver

 Enclosure

 No mandate to issue
Case 2:13-cv-14695-MFL-LJM
              Case: 19-1745 ECF
                             Document:
                                No. 2476-2filedFiled:
                                               07/11/19
                                                      07/11/2019
                                                           PageID.11457
                                                                  Page: 1 Page 2 of 2 (2 of 2)



                                        Case No. 19-1745

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER



 In re: OMAR RASHAD POUNCY

              Petitioner



    Upon consideration of the appellant's motion to voluntarily dismiss the appeal herein

 pursuant to Rule 42(b), Federal Rules of Appellate Procedure,

    It is ORDERED that the motion is GRANTED and the appeal is dismissed.

                                                 ENTERED PURSUANT TO RULE 45(a),
                                                 RULES OF THE SIXTH CIRCUIT
                                                 Deborah S. Hunt, Clerk


  Issued: July 12, 2019
                                                 ___________________________________
